DETAILED ACTION
Status of Claims
This is a final action in reply to the response filed on April 25, 2022.
Claim 4 has been amended.
Claims 1-3, 6 and 8 have been cancelled.
Claims 4-5 are currently pending and have been examined.
Response to Amendments
The objection of claims 4-5 is withdrawn in light of Applicant’s amendments.
The rejection of claims 4-5 under 35 USC § 112, 2nd paragraph is withdrawn in light of Applicant’s amendments.
The rejection of claims 4-5 under 35 USC § 101 is maintained. Please see the Response to Arguments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 4-5 falls within statutory class of a process.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	generating a tenant office space (TOS) plan, said TOS plan from tenant office space variables, said tenant office space variables saved to memory of a tenant computer, said tenant computer having program code saved to memory and executable on a processor for performing the steps at the tenant computer, 
formatting said tenant office space variables as an office space plan, 
assigning a single integer value to each tenant office space variable, 
said tenant office space variables comprising (i) total linear space in square feet, (ii) total number of types of spaces selected from executive office, non-executive window office, non-executive inner office, cubicle work area, reception area, waiting area, conference room, kitchen, break room, lounge area, storage room, internet utility closet, electrical utility closet, washroom, equipment room, print and fax room, elevator area, stairwell area, and temporary office, (iii) sum of a total number of each type of space multiplied by a minimum size of each type, (iv) total space occupied by support columns, (v) total number of walls, (vi) an integer value for a type of wall, (vii) total number of windows, (viii) an integer value for a type of window, (ix) HVAC capacity, (x) an integer value for internet capacity, wired, (xi) an integer value for a type internet wireless connectivity, (xii) an integer value for a type of landscaping, (xiii) an integer value for a type of interior design plan, (xiv) an integer value for a type of interior design fixtures and furniture, (xv) an integer value for a type of floor covering, (xvi) an integer value for a type of sound-proofing, (xvii) an integer value for a type of light fixtures, (xviii) an integer value for a type of ceiling treatments, (xix) an integer value for a type of bathroom fixtures, furniture and lighting, (xx) an integer value for a type of maintenance and service options, (xxi) an integer value for a type of safety features, (xxii) an integer value for a type of security features, (xxiii) a binary availability variable indicating available or not available, (xxiv) a cost figure variable, and (xxv) a date available variable; 
sending, via the tenant computer connected to the internet, the TOS plan to a cloud server having program code executable on a processor for performing the steps at the cloud server, 
said cloud server forwarding the TOS plan to multiple landlord broker subscribers, 
each landlord broker subscriber having a broker computer connected to the cloud server, said broker computer having program code executable on a processor for performing the steps at the broker computer;  
each landlord broker subscriber of the multiple landlord broker subscribers receiving the TOS plan from the cloud server, and 
generating, in each said broker computer, a landlord broker office space (LBOS) counter proposal, each said LBOS counter proposal comprised of a broker selection, received at each said broker computer, of broker office space variables for an available property, each type of said broker office space variables matching each type of said tenant office space variables, each broker office space variable comprising a single integer value;
sending each said LBOS counter proposal to the cloud server and 
calculating a first tenant-sum variable from tenant office space variables, and a first broker-sum variable from the broker office space variables of each of said multiple landlord broker subscribers, 
comparing the first tenant-sum variable to each of the first broker-sum variable from each of said multiple landlord broker subscribers, and generating a list of the multiple landlord broker subscribers where the tenant-sum variable is identical to the landlord broker-sum variable or within 40% of difference between each landlord broker-sum variable and the tenant-sum variable; 
performing a first least squares regression comparing said tenant office space variables to each of said broker office space variables from the list of the multiple landlord broker subscribers to identify from 3-10 best fit LBOS counter proposals, and saving to memory on the cloud server; 
performing a second least squares regression comparing a second set of tenant office space variables to a second set of each of said broker office space variables from the list of the multiple landlord broker subscribers to identify from 3-10 second best fit LBOS counter proposals, and saving to memory on the cloud server, 
said second set of tenant office space variables generated by identifying and removing an outlier tenant office space variable having a largest variance from the first least squares regression, and said second set of broker office space variables generated by removing a matching variable to the outlier tenant office space variable from each of said multiple landlord broker subscribers; 
outputting from the cloud server to a graphical user interface of the tenant computer a combined list of the 3-10 best fit LBOS counter proposals and the 3-10 second best fit LBOS counter proposals; 
outputting to the graphical user interface a tenant cost figure available variable, and outputting a broker cost figure available variable next to each of the combined list of the 3-10 best fit LBOS counter proposals and the 3-10 second best fit LBOS counter proposals; 
receiving a tenant selection input selecting one of the 3-10 best fit LBOS counter proposals and the 3-10 second best fit LBOS counter proposals to obtain a selected LBOS proposal; 
generating at the cloud server a modified tenant office space plan by obtaining a mean value of each tenant office space variable and each broker office space variable from the selected LBOS proposal; and, 
outputting the modified tenant office space plan as a proposal sent electronically to the landlord broker subscriber for the selected LBOS proposal.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within Mathematical Concepts (including mathematical relationships, mathematical formulas or equations, mathematical calculations), the Mental Processes which includes concepts performed in the human mind (including an observation, evaluation, judgment and opinion) and Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations).  Tenant office plan, tenant proposal, counter proposal for a commercial real estate building rental space that falls into the abstract idea of method of organizing human activity that falls into the abstract idea subcategories of commercial or legal interactions as agreements in the form of contracts and business relations. 
Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The tenant and broker computers having a processor and memory and the cloud server having a program code executable on a processor and memory are recited at a high level of generality, i.e., as a generic processor, performing a generic computer function of receiving/determining/transmitting data. This generic computer having a processor and memory and cloud server having a processor and memory means limitation is no more than mere instructions to apply the exception using a generic computer component. Further, a computer/processor configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: the tenant and broker computer having a processor and the cloud server having a processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a computer is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer having a processor and memory and the cloud server having a processor and memory type structure at ¶ 0024: “prerecorded a computer program which, when executed by a processor, performs the steps of the invention.” ¶ 0035 “Program code or computer readable medium as used herein refers to code whose format is understandable by a processor.” ¶ 0061: “Well known systems that support relational and post-relational models include MySQL, PostgreSQL, MS-SQL Server, Oracle, Sybase, IBM DB2, and XML db systems such as NoSQL, NewSQL.” And ¶ 0070: “cloud-based system having a pre-populated database.”
Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations (e.g., the present claims); receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claim 5 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claim 5 further limit the abstract idea by generating an auto-generated an architectural and engineering plan from averaged lease variables of the modified tenant office space plan (a more detailed abstract idea remains an abstract idea). The identified recitation of the dependents claims falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations).  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed on April 25, 2022 have been fully considered but they are not persuasive. 
With regard to the 35 U.S.C. 101 rejection, Applicant argues in Argument 1: procedural error, no prima facie case and Argument 2: Substantive error and that the claims ”do not recite a mental process […] The claims do not recite any method of organizing human activity […] the claims do not recite mere data gathering or insignificant extra-solution activity” […] the claims do not recite a mathematical relationship, formula, or calculation. Rather, the claims recite comparisons of variables, and not necessarily any specific formula or calculation (Remarks, pages 8-10). 
Examiner respectfully disagrees. The Examiner has identified the claim language concerning the abstract ideas in the rejection above and a prima facie case of patent eligibility has been established. Please see the updated rejection as necessitated by amendments. In addition, claim 4 recites a method for generating a modified tenant office space plan for a commercial real estate office building rental space which receive inputs from the Tenant and the Landlord Broker in order to reach an agreement between the TOS plan and LBOS proposals as described in the Applicant's disclosure in paragraph 0001 "matching tenant requirements with a landlord proposal."
The recited tenant and broker computers having a processor and memory and the cloud server having a program code executable on a processor and memory merely links the abstract idea to a computer environment. In this way, the processor and the relationship graph database involvement is merely a field of use which only contributes nominally and insignificantly to the recited method, which indicates absence of integration. Claim 4 uses the tenant and broker computers having a processor and memory and the cloud server having a program code executable on a processor and memory as a tool, in its ordinary capacity, to carry out the abstract idea. As to this level of computer involvement, mere automation of manual processes using generic computers does not necessarily indicate a patent-eligible improvement in computer technology and still can be perform in the human mind since the claims is describing how to generate a modified tenant office space by generating a TOS plan with its variables and assigning a single integer value and generating a LBOS counter proposal i.e., observation, calculating/comparing/performing variables, least squares regression, largest variance  i.e., evaluation, receiving tenant selection .e., judgment, modified tenant office space plan proposal to the landlord i.e., opinion. Claim 4 recites a concept related to Mental Processes which includes concepts performed in the human mind (including an observation, evaluation, judgment and opinion) since the inputs, analysis i.e., comparison for the best fit from both lists i.e., TOS plan and LBOS counter proposals, can be perform with pen and paper. 
Claim 4 also recites concepts related to Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations).  Tenant office plan, tenant proposal, counter proposal for a commercial real estate building rental space that falls into the abstract idea of method of organizing human activity that falls into the abstract idea subcategories of commercial or legal interactions as agreements in the form of contracts and business relations. TOS plan and LBOS counter proposals speaks to an agreement in the form of contracts and business relations. Further, claim 4 recites a mathematical relationship, formula, or calculation such as calculating a sum variables from the tenant and broker, performing a least square regression in order to identify best fit LBOS counter proposals and removing outliers based on a largest variance from the least square regression and obtaining a mean value from each tenant office space variable and each broker office space variable. Therefore claim 4, based on the identified recitation of an abstract idea as presented above, falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within Mathematical Concepts (including mathematical relationships, mathematical formulas or equations, mathematical calculations), the Mental Processes which includes concepts performed in the human mind (including an observation, evaluation, judgment and opinion) and Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations).  
In addition, the tenant and broker computers having a processor and memory and the cloud server having a program code executable on a processor and memory is generic as presented above in Applicant’s disclosure ¶ 0024, 0035, 0061 and 0070.
The first step of claim 4, “generating a tenant office space (TOS) plan from tenant office space variables, said tenant office space variables saved to memory of a tenant computer, said tenant computer having program code saved to memory and executable on a processor for performing the steps at the tenant computer. There is no technical details about how the TOS plan is generated, it describes that is from the tenant office space variables, which have been saved in the memory of a tenant computer. This step reasonably broadly covers receiving information i.e., tenant office space variables from the tenant computer (previously inputted by the tenant in order to be in the tenant computer memory?) that a generic computer commonly performs.
The second step “formatting said tenant office space variables as an office space plan” There is no technical details about how the tenant office space variables is formatted/arranged as an office space plan. This step reasonably broadly covers extracting and analyzing information that a generic computer commonly performs.
The third step “assigning a single integer value to each tenant office space variable”. There is no technical details about how each tenant office space variable is assigned to be a single integer value. This step reasonably broadly covers receiving information. which a generic computer commonly performs.
The next limitation “said tenant office space variables comprising […]” is a limitation defining the variables, is not reciting a positively a step for performing an action.
The fourth step “sending, via the tenant computer connected to the internet, the TOS plan to a cloud server having program code executable on a processor for performing the steps at the cloud server”. There is no technical details about how the TOS plan from the tenant computer is sent to the cloud server. This step reasonably broadly covers sending information (via the internet) that a generic computer commonly performs.
The fifth step “said cloud server forwarding the TOS plan to multiple landlord broker subscribers”. There is no technical details about how the cloud server forward the TOS plan to multiple landlord broker subscriber. This step reasonably broadly covers sending information (via the internet) that a generic computer commonly performs.
The next limitation “each landlord broker subscriber having a broker computer connected to the cloud server, said broker computer having program code executable on a processor for performing the steps at the broker computer” is defining that each landlord broker have a computer connected to the cloud server, it is not reciting a positively a step for performing an action.
The sixth step “each landlord broker subscriber of the multiple landlord broker subscribers receiving the TOS plan from the cloud server, and” There is no technical details about how each landlord broker subscriber of the multiple landlord broker subscribers receives from the cloud server the TOS plan. This step reasonably broadly covers sending information (via the internet) that a generic computer commonly performs.
The seventh step “generating, in each said broker computer, a landlord broker office space (LBOS) counter proposal, each said LBOS counter proposal comprised of a broker selection, received at each said broker computer, of broker office space variables for an available property, each type of said broker office space variables matching each type of said tenant office space variables, each broker office space variable comprising a single integer value” There is no technical details about how the LBOS counter proposal is generated, nor how the matching is performed. This step reasonably broadly covers receiving information (broker selection, single integer value), analyzing information (matching) that a generic computer commonly performs.
The eight step “sending each said LBOS counter proposal to the cloud server and” there is no technical details about how the LBOS counter proposal is sent to the cloud server. This step reasonably broadly covers sending information (via the internet) that a generic computer commonly performs.
The ninth step “calculating a first tenant-sum variable from tenant office space variables, and a first broker-sum variable from the broker office space variables of each of said multiple landlord broker subscribers” There is no technical details about how the first tenant-sum variable from tenant office space variables, and a first broker-sum variable from the broker office space variables calculations is made. This step reasonably broadly covers analyzing/determining information that a generic computer commonly performs.
The tenth step “comparing the first tenant-sum variable to each of the first broker-sum variable from each of said multiple landlord broker subscribers, and generating a list of the multiple landlord broker subscribers where the tenant-sum variable is identical to the landlord broker-sum variable or within 40% of difference between each landlord broker-sum variable and the tenant-sum variable” There is no technical details about how the first tenant-sum variable to each of the first broker-sum variable from each of said multiple landlord broker subscribers is compared, nor a list of the multiple landlord broker subscribers where the tenant-sum variable is identical to the landlord broker-sum variable or within 40% of difference between each landlord broker-sum variable and the tenant-sum variable is generated. This step reasonably broadly covers analyzing/determining information that a generic computer commonly performs.
The eleventh step “performing a first least squares regression comparing said tenant office space variables to each of said broker office space variables from the list of the multiple landlord broker subscribers to identify from 3-10 best fit LBOS counter proposals, and saving to memory on the cloud server” There is no technical details about how the a first least squares regression comparing said tenant office space variables to each of said broker office space variables from the list of the multiple landlord broker subscribers to identify from 3-10 best fit LBOS counter proposals is performed nor how the information is saved on the cloud server. This step reasonably broadly covers analyzing and saving information that a generic computer commonly performs.
The twelfth step “performing a second least squares regression comparing a second set of tenant office space variables to a second set of each of said broker office space variables from the list of the multiple landlord broker subscribers to identify from 3-10 second best fit LBOS counter proposals, and saving to memory on the cloud server.” There is no technical details about how the second least squares regression comparing said tenant office space variables to each of said broker office space variables from the list of the multiple landlord broker subscribers to identify from 3-10 best fit LBOS counter proposals is performed nor how the information is saved on the cloud server. This step reasonably broadly covers analyzing and saving information that a generic computer commonly performs.
The thirteenth step  “said second set of tenant office space variables generated by identifying and removing an outlier tenant office space variable having a largest variance from the first least squares regression, and said second set of broker office space variables generated by removing a matching variable to the outlier tenant office space variable from each of said multiple landlord broker subscribers” There is no technical details about how the identification and the removing an outlier tenant office space variable having a largest variance from the first least squares regression generates the second set of tenant office space variables nor how the removing a matching variable to the outlier tenant office space variable from each of said multiple landlord broker subscribers generates the second set of broker office space variables. This step reasonably broadly covers analyzing information  that a generic computer commonly performs.
The fourteenth step “outputting from the cloud server to a graphical user interface of the tenant computer a combined list of the 3-10 best fit LBOS counter proposals and the 3-10 second best fit LBOS counter proposals” there is no technical details about how the outputting from the cloud server to a graphical user interface of the tenant computer. This step reasonably broadly covers sending and displaying information that a generic computer commonly performs.
The fifteenth step “outputting to the graphical user interface a tenant cost figure available variable, and outputting a broker cost figure available variable next to each of the combined list of the 3-10 best fit LBOS counter proposals and the 3-10 second best fit LBOS counter proposals” there is no technical details about how the outputting to a graphical user interface of the tenant/broker computer. This step reasonably broadly covers sending and displaying information that a generic computer commonly performs.
The sixteenth step “receiving a tenant selection input selecting one of the 3-10 best fit LBOS counter proposals and the 3-10 second best fit LBOS counter proposals to obtain a selected LBOS proposal” There is no technical details about how the tenant selection is being received. This step reasonably broadly covers receiving information that a generic computer commonly performs.
The seventeen step “generating at the cloud server a modified tenant office space plan by obtaining a mean value of each tenant office space variable and each broker office space variable from the selected LBOS proposal; and, there is no technical details about how the modified tenant office space plan is generated, it describes that is by obtaining a mean value of each tenant office space variable and each broker office space variable i.e., analyzing/determining information. This step reasonably broadly covers receiving and analyzing information that a generic computer commonly performs.
And the eighteen step “outputting the modified tenant office space plan as a proposal sent electronically to the landlord broker subscriber for the selected LBOS proposal.” there is no technical details about how the outputting the modified tenant office space plan as a proposal to the landlord broker computer. This step reasonably broadly covers sending and displaying information that a generic computer commonly performs.
Claim 5: “comprising the step of generating an Auto-generated Architectural and Engineering Plan from averaged lease variables of the modified Tenant Office Space plan.” there is no technical details about how the Auto-generated Architectural and Engineering Plan from averaged lease variables of the modified Tenant Office Space plan is generated. This step reasonably broadly covers analyzing information that a generic computer commonly performs.
Therefore, claims 4 and 5 provides no additional structural details what would distinguish any device required to be employed to practice the claimed subject matter as claims, such as the recited “tenant and broker computers having a processor and memory and the cloud server having a program code executable on a processor and memory” from its generic counterparts.
The eighteen steps, as described above, Applicant’s disclosure attributes no special meaning to any of these operations, individually or in the combination, as claimed. These are common computer processing functions that one of ordinary skill in the art at the time of the invention would have known generic computers were capable of performing and would have associated with generic computers.
The Alice step two, which is a search for an inventive concept, executing all the steps/functions by a computer is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application). (see also above) For further support, the Applicant’s specification supports the claims being directed to use of a generic computer having a processor and memory and the cloud server having a processor and memory type structure at ¶ 0024: “prerecorded a computer program which, when executed by a processor, performs the steps of the invention.” ¶ 0035 “Program code or computer readable medium as used herein refers to code whose format is understandable by a processor.” ¶ 0061: “Well known systems that support relational and post-relational models include MySQL, PostgreSQL, MS-SQL Server, Oracle, Sybase, IBM DB2, and XML db systems such as NoSQL, NewSQL.” And ¶ 0070: “cloud-based system having a pre-populated database.” There is no inventive concept because the additional elements do not amount to significantly more than the exception itself. There is sufficient factual support for the well-understood, routine, or conventional nature of the claimed “tenant and broker computers having a processor and memory and the cloud server having a program code executable on a processor and memory” individually or in the combination as claimed. Claims 4-5 does not include an element or combination of elements circumscribing the patent-ineligible concept it is directed to so as to transform the concept into a patent-eligible application.
The rejection is maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623